                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARKS. FRAZIER                                                     CIVIL ACTION
          Plaintiff-pro se
                                                                    N0.18-4673
                v.

 THE STATE OF PENN, et al.
           Defendants

                                               ORDER

       AND NOW, this 24th day of January 2019, upon consideration of Plaintiff Mark Frazier's

"Amended Motion to Reopen Case" (ECF No. 12), which this Court has construed as a motion to

proceed informa pauperis, and his prose Complaint (ECF No. 2), it is hereby ORDERED that:

        1. Leave to proceed in forma pauperis is GRANTED.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED for the reasons set forth in the Court's Memorandum.

Frazier's claims are DISMISSED, with prejudice, with the exception of his Fourth Amendment

claims related to his arrest and prosecution in Commonwealth v. Frazier, MC-51-CR-0025866-

2018 (Phila. Municipal Ct.), which are DISMISSED, without prejudice.

       4. Frazier is given leave to file an amended complaint within thirty (30) days of the date

of this Order only with respect to his Fourth Amendment claims related to his arrest and

prosecution in Commonwealth v. Frazier, MC-51-CR-0025866-2018 (Phila. Municipal Ct.). If

Frazier files an amended complaint, he must identify all of the defendants in the caption of the

amended complaint. The amended complaint must also clearly describe how each defendant was

responsible for violating Frazier's rights and should not rely on other pleadings or documents filed

in this case to state a claim. Frazier shall not raise or include any claims that this Court dismissed
with prejudice. Upon the filing of an amended complaint, the Clerk of Court shall not make service

until so ORDERED.

       5. The Clerk of Court shall SEND Frazier a blank copy of the Court's form complaint

for a non-prisoner filing a civil action bearing the civil action number for this case. Frazier may

use this form to file an amended complaint if he decides to do so.

       6. If Frazier fails to file an amended complaint, his case may be dismissed for failure

to prosecute without further notice.



                                             BY THE COURT:


                                             Isl Nitza I Quinones Alejandro
                                             NITZA I. QUINONES ALEJANDRO
                                             Judge, United States District Court
